Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  June 1, 2016                                                                                         Robert P. Young, Jr.,
                                                                                                                 Chief Justice

  151454                                                                                               Stephen J. Markman
                                                                                                            Brian K. Zahra
                                                                                                    Bridget M. McCormack
                                                                                                          David F. Viviano
                                                                                                      Richard H. Bernstein
  PEOPLE OF THE STATE OF MICHIGAN,                                                                          Joan L. Larsen,
            Plaintiff-Appellee,                                                                                       Justices


  v                                                                 SC: 151454
                                                                    COA: 324489
Bay CC: 03-010439-FH
  RICHARD WAYNE ARNOLD,
           Defendant-Appellant.

  _________________________________________/

         On order of the Court, the application for leave to appeal the March 12, 2015 order
  of the Court of Appeals is considered. With regard to the defendant’s claim of new
  evidence, leave to appeal is DENIED, because the defendant has failed to meet the
  burden of establishing entitlement to relief under MCR 6.508(D). In all other respects,
  leave to appeal is DENIED, because the defendant’s motion for relief from judgment is
  prohibited by MCR 6.502(G).




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           June 1, 2016
           p0525
                                                                               Clerk